UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7358



ALCINDOR FITZGERALD LINDSAY,

                                           Plaintiff - Appellant,

         versus

NEWBERRY COUNTY; SHERI SCOTT, a detective for
Newberry County Police Department, in her
individual and official capacity,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-94-1115-2-20AJ)

Submitted:   November 26, 1996        Decided:     December 17, 1996

Before MURNAGHAN, ERVIN, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alcindor Fitzgerald Lindsay, Appellant Pro Se.        Joseph Crouch
Coleman, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Lindsay v. Newberry County,
No. CA-94-1115-2-20AJ (D.S.C. Aug. 12, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2